DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER NOTE
In view of the amendments and applicant's remarks and affidavit 130(a) filed on 06/28/2022 have been considered and are persuasive thereby drawing objections and claim rejection under 103 are hereby withdrawn. After further review claim interpretation under 112(f) has been withdrawn as deflectors are AODs and polarization rotating elements are Pockels Cells that are electro-optic devices.
Allowable Subject Matter
	Claims 1-19 are allowed.
Reasons for Allowance
	The following is an examiner's statement of reasons for allowance: The prior art taken either singularly or in a combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the claimed features as presented in independent claims 1 and 9, for example:
	Claim 1 relates to a method of scanning a sample, where a second angle difference between a third and a fourth angles in a first spatial direction is at least 1.5 times a first angle difference between a first and a second angles in the first spatial direction, and arranging first and second electro-optical deflectors in a beam path of a light beam and rotating a polarization direction of the light beam by means of the first and second electro-optical deflectors are coordinated such that the light beam is tilted about a fixed point in a pupil of a microscope objective lens in the first spatial direction.
	Claim 9 relates to a scanner arranged between a light source and a microscope objective lens in a beam path to scan a sample, where a second angle difference between a third and a fourth angles in a first spatial direction is at least 1.5 times a first angle difference between a first and a second angles in the first spatial direction; and the first and second electro-optical deflectors of the scanner to tilt the light beam about a fixed point in a pupil of the microscope objective lens in the first spatial direction.
	Claims 1 and 9 have been allowed because they are believed to be both novel and nonobvious, for the reason that the prior art of record, alone or in combination, and to the examiner’s knowledge does not teach, make obvious, or suggest, at least to the skilled artisan. 
In the instant invention where, an average distance between consecutive scanning points is maximized. This allows for a maximum relaxation of the sample in the surroundings of the last scanning point before the light beam is directed to the next scanning point within the surroundings. 
Further, a method of scanning a sample with a light beam focused by a microscope objective lens in scanning light microscopy and a scanning light microscope which make better use of electro-optical deflectors in scanning the sample with the light beam at high speed and high precision over an enlarged scanning range. 
Claims 2-7 and 9-19, which depend from either claim 1 or 9, are also allowed.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAK CHOUDHURY whose telephone number is (571)272-5247.  The examiner can normally be reached on M-F 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 5712722333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MUSTAK CHOUDHURY/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
August 12, 2022